Citation Nr: 1621950	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  05-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for restrictive lung disease (lung disability).

2.  Entitlement to service connection for a disability of the lumbar spine.

3.  Entitlement to service connection for a disability of the cervical spine.

4.  Entitlement to service connection for residuals of a left knee injury.

5.  Entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1971 to December 1972.

These matters are before the Board of Veterans Appeals (Board) on appeal of a rating decision in April 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is in the Veteran's file.  In January 2016, the Veteran was informed that the VLJ who conducted his hearing in May 2008 was no longer employed by the Board and that he was entitled to another Board hearing.  The Veteran requested a Central Office hearing.  See February 2016 correspondence.  The Board notes, however, the Veteran cancelled such hearing scheduled on April 12, 2016.  See April 2016 correspondence.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2015).

In June 2008, the Board remanded the claims for additional development.  

In a decision in April 2009, the Board denied the claims of service connection for restrictive airway disease and for a disability of the cervical spine.  The Board remanded the other claims.  

The Veteran then appealed the Board's decision, denying service connection for restrictive airway disease and for a disability of the cervical spine, to the United States Court of Appeals for Veterans Claims (Court).  In an Order in May 2010, the Court granted a Joint Motion for Remand (JMR) of the Parties and vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion.  In light of the JMR findings, the Board remanded the lung and neck disabilities in May 2010.

In December 2012, the Board remanded the issues once again for further development, to include adequate VA medical opinions.  There has been substantial compliance with the remand directives with regards to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

The issue of entitlement to VA outpatient dental treatment is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's lung disability is related to active military service or events therein, to include pneumonia in service.

2.  A lumbar spine disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

3.  A cervical spine disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

4.  A left knee disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102; 3.303 (2015).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102; 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102; 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102; 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Thus, to establish service connection, there needs to be a current disability, in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, service connection may also be granted for certain enumerated chronic diseases, including arthritis, that manifest to a compensable degree within one year of the veteran's separation from service or where the veteran shows continuity of symptomatology.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Lung disability

The Veteran contends that he is entitled to service connection for a lung disability, claimed as pneumonia.  The Veteran's service treatment records reflect treatment for a cold with subsequent hospitalization for acute respiratory distress in November 1971.  There are no further complaints of or treatment for a respiratory disorder.  On November 1972 separation examination, the Veteran's past hospitalization was documented.  The Veteran voiced no current respiratory complaints, and clinical evaluation of the lungs and chest was normal, to include a normal chest X-ray.  

A March 1999 VA treatment record documents the Veteran's complaint that he has had a chronic cough for the past 6 years and that such has progressively worsened.  The chest X-ray showed bibasilar scaring.

During a July 1999 VA pulmonary outpatient consultation, the Veteran reported that he had a chronic cough for the past 4 to 5 years.  He reported difficulty breathing on exertion, and he has constant allergic rhinitis with post nasal drip-type symptoms.  Physical examination revealed respiratory rate was 22 breaths per minute, oxygen resting room air saturation was 96 percent, his lungs were clear.    The examiner noted that a June 1999 pulmonary function test revealed a restrictive-type pattern with approximately 50 percent reduction in FVC and the FEV-1 with a normal FEV-1 to FVO ratio.  The examiner noted that the Veteran's total lung capacity was mildly reduced.  The assessment included chronic cough with slightly abnormal chest X-ray.

Remaining VA treatment records dated through March 2014 document treatment received for shortness of breath and restrictive lung disease.

During January 2011 VA examination, the Veteran indicated that he feels his lung disability was due to exposure to chemicals during service.  He indicated that he developed pneumonia shortly after gas chamber experience during Basic Training.  The Veteran reported that he has had pneumonia 4 times since service.  Physical examination revealed no evidence of abnormal breath sounds, coughing on deep breathing, slightly limited diaphragm excursion and chest expansion.  The examiner noted that there were no confirmed restrictive lung diseases.

During May 2011 VA file review, the examiner indicated that the Veteran does have restrictive lung disease.  The examiner noted, however, that he was unable to state whether or not the current lung disability was related to the Veteran's in-service respiratory complaints without resorting to mere speculation based on the evidence of record and current medical knowledge.

During March 2014 VA examination, the Veteran reiterated his contentions that his current lung disability was related to service.  The examiner reviewed the Veteran's entire claims file and opined that the claimed restrictive lung disease was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner opined that it is less likely than not that the Veteran's current restrictive lung disease represents a continuation of an upper respiratory infection, "ARD," requiring hospitalization for four days in 1971.

The examiner opined it is more likely than not that the current restrictive lung disease represents the development of a new and separate disability after service.  The examiner reasoned the ARD abbreviation documented in the service treatment records, when taken into context, is more likely an acute respiratory disease or acute respiratory distress, without annotation of a chronic respiratory condition.  The examiner indicated that evidence reviewed was scanty in regards to the evaluation, diagnosis, and treatment with hospitalization during service, but the Veteran's recollection of symptoms correlate with an acute respiratory event that involved a fever which would be seen with an infection, such as pneumonia, after acute exposure to gas chamber fumes and vigorous physical training for qualifying for airborne status.  

The examiner noted that although the Veteran gives a history of chronic respiratory symptoms since the event, there is no evidence found for medical evaluation or treatment thereafter during his military service, and clinical exam findings on the November 1972 separation physical were normal.  The examiner noted that there was no evidence found for treatment again until evaluated by a pulmonologist in 1996, with a tentative diagnosis of chronic cough secondary to acid reflux or allergies.  He indicated that another pulmonologist evaluated the Veteran in 1999, and again diagnosed a chronic cough due to bronchospasms and allergies, but no evidence of interstitial disease or pleural effusions.  The examiner concluded that evidence of recurrent pneumonia after 1971 is seen in the records, but not until 1991, several years after military discharge.  

The examiner further noted that the Veteran was diagnosed with metastasized Non-Hodgkin's lymphoma, also involving pulmonary area, in 2009, which has contributed to his respiratory symptoms and dysfunction.  He noted that the Veteran also has moderate thoracic kyphosis due to chronic degenerative spine disease, which affects his ability to functionally expand his diaphragm in breathing, and causes restriction in pulmonary functioning.  He stated that according to recent medical literature, the diagnosis of restrictive lung disease is a general term for several respiratory conditions, such as ILD (interstitial lung disease) without pulmonary fibrosis.  The examiner noted that this sub-classification of ILD includes progressive dyspnea, cough, and restrictive lung disease pattern, but without fibrosis.  He stated that many systemic diseases are associated with ILD, such as metastatic disease which can lead to further alveolar inflammation.

A July 2014 treatment record from Dr. R.C.R. of Waco Lung Associates, documents the Veteran's history of restrictive lung disease and shortness of breath.  He also documented the Veteran's in-service hospitalization for a respiratory condition.  Physical examination revealed normal appearance and symmetric expansion of the chest wall; normal respiratory rate and pattern with no distress; normal breath sounds with no rales, rhonchi, wheeze or rubs.  Chest X-ray revealed an elevated right hemidiaphragm (modest) but otherwise showed no evidence of interstitial lung disease.  The assessment was shortness of breath and restrictive lung disease.  The examiner indicated that the Veteran's chest X-ray, pulmonary function studies, and physical examination all suggest moderate restrictive lung deficit due to "non-lung" etiology, most likely due to the Veteran's elevated left hemi-diaphragm and thoracolumbar disc disease.

The Veteran is competent to report respiratory symptoms such as coughing and shortness of breath.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Although the Veteran is competent to report his symptomatology, he is not competent, on the facts of this case, to render a medical opinion as to the diagnosis or etiology of his lung or respiratory disorder.   In this regard, the Board notes lay evidence can be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  VA, however, "must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Little probative value is given to the Veteran's etiological assertions as he is not competent to opine on such a complex medical question such as the one in this case.  Specifically, where the determinative issue is one of medical causation that is not observable by a lay person, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lung disability.  While the evidence of record shows that the Veteran has a currently diagnosed lung disability, namely restrictive lung disease, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the opinion of the March 2014 VA examiner that the lung disorder was less likely than not related to service.  The examiner essentially reasoned that the Veteran's in-service treatment was acute and transitory, further, the first noted post-service complaints for a lung disability were well after the Veteran was discharged from military service.  Such opinion has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, the  private provider also indicated in the July 2014 report that the Veteran's current respiratory disorder was most likely due to an elevated left hemi-diaphragm and thoracolumbar disc disease.

In summary, the most probative evidence of record indicates that the Veteran's current lung disorder is not related to active military service or events therein, to include his documented hospitalization with regards to a respiratory disorder.  The preponderance of the evidence is against a finding that the Veteran's lung disorder was incurred in or caused by service.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar spine and cervical spine

The Veteran seeks service connection for lumbar spine and cervical spine disabilities.  He contends in various statements, to include his testimony, that his current lumbar spine and cervical spine disabilities are due to service, to include injuries from a parachute jumps in service.  

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative arthritis of the low back and neck.  See March 2014 VA examination reports.  The Board observes, however, the evidence of record does not establish that these conditions manifested to a compensable degree within one year of the Veteran's separation from service, nor does the evidence show that he has exhibited a continuity of symptomatology relating to these condition since that time.  

The service treatment records show no complaints of or treatment for lumbar and cervical spine disabilities.  On November 1972 separation examination, the Veteran voiced no complaints relevant to his lumbar spine or neck, and clinical evaluation of the back and neck was normal.

The earliest post-service treatment shown for the low back is in August 2003, when the Veteran complained of chronic back pain.  Imaging studies taken in conjunction with the treatment revealed an essentially normal study, with mild spondylosis. 

A June 2010 statement from the Veteran's doctor, M.P., M.D. indicates that the Veteran's low back and neck disabilities are due to an in-service injury.  Indeed, the examiner stated that "[the Veteran] has seen [me] and G.B., FNP for chronic back and neck pain since October 2008.  The chronic pain is related to injuries sustained from parachute jumps while in the military."  The Board finds this opinion to be of limited probative value.  Although the physician indicated that the disabilities were related to injuries the Veteran sustained in service while parachute jumping, he does not support his opinion with a rationale of any kind.  Therefore, the Board will discount the doctor's unsupported opinion as to the etiology of the Veteran's current lumbar spine and cervical spine disabilities.

During a June 2010 VA spine examination, the Veteran reported that while on active duty he was involved in a motorcycle accident as well as a car accident.  The Veteran stated that he was seen for his face and teeth, and while he did not recall being seen for his back, he did experience back pain at the time.  He indicated that approximately 1 to 2 years after service discharge, the Veteran started getting increasing low back pain.  Physical examination revealed lumbar spine deformity.  Imaging studies revealed lumbar spine myofascial syndrome with degenerative disc disease.  The examiner did not provide an etiology with regards to the Veteran's lumbar spine disability.

During the December 2010 VA examination, the Veteran reported that he injured his neck during a motor vehicle accident in 1972.  He stated that he had not been affected by his neck pain since the injury except for the last 5 years.  With regards to his lumbar spine he indicated that low back pain started in 1972 with no trauma associated with it.  Physical examination of the lumbar and cervical spine revealed that they were normal in appearance.  There was some limited motion of the lumbar and cervical spines; however, the examination was essentially unremarkable.  Imaging tests revealed degenerative disc disease of the cervical spine, and moderate degenerative joint disease of the lumbar spine.  The examiner diagnosed cervical spondylosis and lumbar osteoarthrosis.  The examiner indicated that such disabilities were unrelated to service as chronicity for such disabilities was not established by the Veteran's service treatment records.

During the March 2014 VA back examination, the Veteran reported an onset of low back stiffness in the late 1970's and pain in the 1980's.  He stated that over the years the low back pain has gradually increased.  The Veteran stated that he did not recall a specific back injury, but is attributing symptoms to a parachute landing.  The Veteran also reported that his low back pain was aggravated by motor vehicle accident he was involved in around 2009.  The examiner reviewed the Veteran's claims file and opined that his claimed back condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted the current exam findings are most consistent with a degenerative joint disease; chronic thoracolumbar spine degenerative disease with degenerative disc disease and spondylosis.  The examiner also opined it is less likely than not that arthritis of the lumbar spine is related to an injury, disease, or airborne training in active service. 

The examiner noted the Veteran had chiropractic treatments, status post motor vehicle accident about 2009, several years after completion of military service and airborne activities.  He indicated that low back pain was aggravated by the motor vehicle accident, about 2009.  The examiner stated the current clinical diagnoses of the Veteran's lumbar spine degenerative disc disease and degenerative spondylosis are most likely due to natural aging.  The examiner stated the private physician's opinion that the Veteran's back pain is related to airborne training in service is not well-substantiated in evidence of record as an established nexus between airborne training activities in the 1970s, and chronic gradual back pain in the 1980s, to the present date.  The examiner concluded by stating the low back stiffness in the 1970s is not an etiological caused for the Veteran's current back conditions.

During the March 2014 VA neck examination, the Veteran reported an onset of neck pain in the 1980's.  He indicated that he had chiropractic treatments following a motor vehicle accident in 2009.  The examiner reviewed the Veteran's claims file and opined it is less likely than not that the cervical spine condition was incurred in or caused by an in-service injury, event, or illness.  The examiner noted that a review of the claims file was negative for evidence of evaluation or treatment for a cervical spine condition during military service.  The examiner noted that current clinical findings are most consistent with a diagnosis of chronic cervical spine degenerative disc disease and degenerative spondylosis and osteoarthritis. 

The examiner noted there is no lay or medical evidence of a disability of the cervical spine until the Veteran's complaint of cervical spine pain beginning in 2007.  She noted that the Veteran reported he had chiropractic treatments, status post a motor vehicle accident about 2009, many years after completion of military service and airborne activities.  The examiner stated the current clinical diagnosis of chronic cervical spine degenerative disc disease and degenerative spondylosis with osteoarthritis is most likely due to natural aging.  The examiner concluded by stating that a private physician's opinion that the Veteran's neck pain is related to airborne training in service, is not well-substantiated in evidence of record, as an established nexus between airborne training activities in the 1970s, and chronic neck pain in the 1980s, to the present date.

The Board has first considered whether service connection is warranted on a presumptive basis.  The Board notes, however, the clinical evidence of record fails to show that the Veteran manifested lumbar or cervical spine arthritis to a degree of 10 percent within the one year following his active duty service discharge in December 1972.  The Board notes that the Veteran did not seek treatment for a back and or neck condition until August 2003, more than 31 years after service discharge, when he reported he chronic back pain.  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for lumbar spine and cervical spine disabilities.  While the evidence of record shows that the Veteran has current diagnosed lumbar and cervical spine disorders, namely degenerative arthritis, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the opinions of the March 2014 VA examiner that the disabilities were less likely than not related to service.  The examiner reasoned that the Veteran's current lumbar spine and cervical spine arthritis, which manifested several years post-service was most likely due the natural aging process.  Such opinion has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No competent contrary medical opinion is of record.  As noted above, the Board discounts the private doctor's June 2010 unsupported opinion as to the etiology of the Veteran's current lumbar spine and cervical spine disabilities.

The Board also notes that the Veteran has contended that his current lumbar spine and cervical spine disorders are related to his service.  As previously discussed, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes, however, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lumbar spine and cervical spine disabilities and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to describe the current manifestations of his lumbar spine and cervical spine disabilities and to describe any claimed low back and neck complaints in service, the Board accords such statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of a lumbar spine or cervical spine disability, to include degenerative disc disease/arthritis, requires the administration and interpretation of diagnostic testing.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results.  

Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his claimed in-service back and neck injuries and his lumbar and cervical spine disorders.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service injury as well as the current nature of his lumbar and cervical spine disabilities.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had experienced an in-service back and neck injury.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran has alleged that he has suffered from lumbar and cervical spine symptoms since service.  The Board notes, however, the Veteran voiced no complaints with regards to his lumbar spine or cervical spine while in service.  Further, on November 1972 separation examination he denied recurrent back pain or any other bone, joint or other deformity.  Further, the first post service complaint for back and or neck symptomatology was in August 2003 when the Veteran reported chronic pain.  Consequently, the Board assigns no probative weight to such statements with regards to continuity. 

Therefore, the Board finds that a lumbar spine disability or a cervical spine disability is not shown to be causally or etiologically related to any disease, injury, or incident during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for lumbar spine and cervical spine disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left knee

The Veteran's STRS are silent for left knee complaints, findings, treatment or diagnosis.  During November 1972 separation examination, the Veteran voiced no complaints pertaining to his left knee and clinical evaluation of the lower extremities was normal.

The medical evidence is silent regarding the left knee until July 1999; VA treatment records reflect that the Veteran was seen for complaints of left knee pain and stiffness.  A December 2003 X-ray reveals minor degenerative changes affecting each patella.

On June 2010 VA examination, the Veteran reported the Veteran reported that he experienced left knee pain while on active duty.  He indicated that he "had a couple of bad jumps."  He recalled hitting a tree on a jump while at Fort Bragg, North Carolina.  The Veteran stated that he did not seek any treatment for his left knee.  He reported that he continued to experience pain after discharge and that it increased in severity in 1973.  He indicated that he was diagnosed with left knee arthritis sometime between 1990 and 1995.  Physical examination of the left knee was essentially unremarkable.  Imaging studies revealed no acute bony, joint or soft tissue abnormality.  Left knee chondromalacia was diagnosed.  The examiner did not opine as to the etiology of the Veteran's left knee disability.  

During December 2010 VA examination, the Veteran reported that he injured his left knee during a parachute jump in 1972.  Physical examination of the left knee was unremarkable.  Imaging study results from the June 2010 VA examination was documented.  The examiner diagnosed left knee strain, intermittent, normal examination.  The examiner indicated that the left knee fails to show changes in X-ray compared to 2003 interpretation, and it was less likely than not that the Veteran's knee condition was related to service.  The examiner reasoned that a period of chronicity was not established in the Veteran's service treatment records.

During the March 2014 VA examination, the Veteran reported that he sustained a left knee injury in service while parachuting.  He indicated that he did not have a medical evaluation at the time of the injury or at any other time during his military service.  He indicated that he had treatment to his left knee in the 1980's with no weight bearing.  The examiner reviewed the Veteran's claims file and opined that the claimed knee condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner opined it is less likely than not that the Veteran's left knee chondromalacia with knee strain is related to an injury, disease, or airborne training in service. 

The examiner reasoned that the evidence does not support an event as described by the Veteran, in 1972, while parachuting.  She indicated that the Veteran did not have a medical evaluation at that time or during military service thereafter.  The examiner stated current radiographic evidence does not support any left knee degenerative disease or chondromalacia changes of the knee.  Therefore, a nexus cannot be established between a left knee condition in military service, which is not evident, and the current left knee condition.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  While the evidence of record shows that the Veteran has a current diagnosed left knee disorder, namely chronic left knee patellofemoral syndrome, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the opinion of the March 2014 VA examiner that the left knee disorder was less likely than not related to service.  The examiner reasoned that the Veteran's current radiographic evidence does not support any left knee degenerative changes or chondromalacia changes of the knee and based on such fact a nexus cannot be established between any event in service and the current left knee condition.  Such opinion has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record. 

The Board also notes that the Veteran has contended that his current left knee disorder is related to his service.  As previously discussed, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes, however, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left knee disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to describe the current manifestations of his left knee disorder and to describe any claimed left knee complaints in service, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of a left knee disorder requires the administration and interpretation of diagnostic testing.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results.  

Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his claimed in-service left knee injury and his left knee disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service injury as well as the current nature of his left knee disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

Therefore, the Board finds that a left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a lung disability is denied.

Service connection for a disability of the lumbar spine is denied.

Service connection for a disability of the cervical spine is denied.

Service connection for residuals of a left knee injury is denied.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Relevant to VA outpatient dental treatment, in the December 2012 remand, the Board noted that although service connection for residuals of dental trauma was not warranted, the question as to whether the Veteran was entitled to VA dental treatment was pending.  In a November 2011 statement of the case (January 2012 notification), the AOJ notified the Veteran that the claim for VA dental treatment was being considered.  As there was no record that the claim had been finally adjudicated, the Board found that additional development was needed.  To date, it still does not appear as if any development has been done with regard to this issue.

The U.S. Court of Appeals for Veterans Claims (Court) has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As it does not appear any development has been done with regards to the issue of whether the Veteran is entitled to VA outpatient dental treatment, the Board finds that the instructions of the December 2012 Remand were not substantially complied with, thereby necessitating another remand with regards to this issue.

Accordingly, the case is REMANDED for the following action:

1.  On the claim for VA outpatient dental treatment, determine whether the adjudication referred to in the supplement statement of the case in November 2011 has been completed, and, if so, notify the Veteran and his attorney, and, if not, complete the adjudication and then notify the Veteran and his attorney.

2.  After the requested development on the remaining claim before the Board has been completed, adjudicate the dental claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


